Citation Nr: 0415915	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of an original rating in excess 
of 10 percent for psoriasis, based on an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
psoriasis and assigned a zero percent rating.  The veteran 
appealed for the assignment of a compensable rating.  
Following a Board remand in October 2001 and a VA skin 
examination performed pursuant to that remand, a March 2002 
RO decision granted a 10 percent rating for the veteran's 
psoriasis, effective from the date of receipt of the original 
claim for service connection in March 1998.  In a February 
2003 decision, the Board denied entitlement to the assignment 
of an initial scheduler rating in excess of 10 percent for 
psoriasis and remanded the remaining issue of an assignment 
of an original rating in excess of 10 percent for psoriasis, 
based on an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

As further discussed below, while the Board remand the issue 
of entitlement to an extraschedular evaluation for psoriasis 
in February 2003, the RO, in its June 2003 decision, did not 
fully address that claim but rather denied entitlement to a 
total rating based on individual unemployability (TDIU).  The 
veteran's local representative pointed this out in a 
statement submitted in April 2004.  The veteran has not 
submitted a Notice of Disagreement (NOD) to the RO's June 
2003 decision.  However, in the informal hearing presentation 
submitted to the Board in May 2004, the veteran's 
representative indicated the veteran's disagreement with that 
decision.  

The Board notes that a valid notice of disagreement consists 
of a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination and a desire to contest 
the result. The statement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  The statement must be 
filed by the claimant or his representative, be filed with 
the agency of original jurisdiction (emphasis added), and be 
filed within one year of notice of the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2003); Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. Cir. 
2002).  Thus, the claim for a TDIU is not currently in 
appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the VCAA 
and its effect on his claim for an extraschedular evaluation 
for psoriasis.  In addition, additional development is 
required to ensure compliance with the Board's February 2003 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the RO failed to adjudicate the remanded claim 
of entitlement to an extraschedular evaluation for psoriasis, 
and instead adjudicated the issue of entitlement to a TDIU.

In the February 2003 remand, the Board requested that the RO 
conduct any development deemed necessary, to include 
contacting the veteran to determine if he had any additional 
evidence that was relevant to the question of whether his 
psoriasis caused marked interference with employment (e.g., 
records and/or a statement from employer).  The RO was also 
requested to enter a decision regarding whether it was 
appropriate to refer the veteran's case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation of his psoriasis.

In a May 2003 letter, the RO requested that the veteran 
provide the names and addresses for his employers for the 
past seven years so VA could gather information regarding 
whether the veteran's psoriasis caused a marked interference 
with his employment.  This letter did not inform the veteran 
of the VCAA, or otherwise notify him of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In June 2003 correspondence, the RO informed the 
veteran of the application of the VCAA to a claim for a TDIU, 
and notified him of any information and evidence needed to 
substantiate and complete that claim.  Although the June 2003 
letter referred to the veteran's claim for an extraschedular 
evaluation for psoriasis, it did not inform him of the 
information and evidence needed to substantiate it (e.g., 
employment records or a statement from employers, former 
employers, etc.).  

The Board also observes that, as noted by the veteran's 
representative in written argument dated in April 2004, a 
June 2003 rating decision denied entitlement to a TDIU, but 
failed to address the claim that was remanded for additional 
development and re-adjudication: entitlement to an 
extraschedular evaluation for psoriasis.  A June 2003 
supplemental statement of the case (SSOC) set forth 38 C.F.R. 
§ 3.321, but only identified and adjudicated the issue of 
entitlement to a TDIU.

In light of the foregoing, the Board finds that additional 
development is required.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for an extraschedular 
evaluation for psoriasis of the impact of 
the notification requirements on the 
claim.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  After conducting any additional 
development deemed necessary, the RO 
should enter a decision regarding whether 
it is appropriate to refer the veteran's 
case to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation of his 
psoriasis.  If this decision is adverse 
to the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


